Motion GRANTED and Order filed February 19, 2015.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-15-00143-CV
                                ____________

IN RE MARK ATHANS, OMAR MARTINEZ AND PRESTIGE SURGICAL
                    ASSISTANTS LLC, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-05129

                                  ORDER

      On February 18, 2015, relators Mark Athans, Omar Martinez and Prestige
Surgical Assistants LLC filed a petition for writ of mandamus in this court.
Relators ask this court to order the Honorable Larry Weiman, presiding judge of
the 80th District Court of Harris County, Texas, to set aside his May 29, 2014

                                       1
order granting a new trial entered in trial court number 2013-05129, styled
American Surgical Assistants, Inc. d/b/a American Surgical Professionals v. Mark
Athans, et al.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On February 18, 2015, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’
request for mandamus relief requires further consideration and that relators will be
prejudiced unless immediate temporary relief is granted. We therefore GRANT
relators’ motion and issue the following order:

      We ORDER all proceedings in trial court cause number 2013-05129,
American Surgical Assistants, Inc. d/b/a American Surgical Professionals v. Mark
Athans, et al., STAYED until a final decision by this court on relator’s petition for
writ of mandamus, or until further order of this court.

      The real party in interest filed a response in the prior related mandamus
proceeding. The real party in interest may rely on its previously filed response or
it may file a new response to the petition for writ of mandamus. If the real party in
interest chooses to file a new response to the petition for writ of mandamus, the
court orders that such response be filed in this court on or before March 5, 2015.
See Tex. R. App. P. 52.4.

                                              PER CURIAM
Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                          2